Citation Nr: 9927041	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-10 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a neck 
disability.  

2.  Entitlement to total disability due to individual 
unemployablility due to service connected disabilities.  

3.  Entitlement to service connection for a stomach disorder.

4. Entitlement to an evaluation greater than 20 percent for a 
low back disability.

5.  Entitlement to service connection for an upper back 
(thoracic) disorder, to include osteoporosis, spondylosis and 
degenerative joint disease. 

6.  Entitlement to an increased evaluation for a carpal 
tunnel disability, left side.  

7.  Entitlement to an increased evaluation for a tinnitus 
disability.

8.  Entitlement to an increased evaluation for a hearing loss 
disability, left ear.

REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated August 1995, September 
1997, and May 1998, from the New Orleans, Louisiana, Regional 
Office (RO), of the Department of Veterans Affairs (VA), 
whereby the appellant's claims identified on the first page 
of this decision were denied.

The Board notes that the veteran has submitted her Notice of 
Disagreement with respect to issues of a neck disability, a 
carpal tunnel syndrome disability on the left, a tinnitus 
disability, and for left ear hearing loss, but that a 
Statement of the Case has not been promulgated.  Thus, these 
issues are addressed in the remand section of the opinion.  
In addition, she has perfected an appeal with respect to the 
TDIU issue.  However, as that issue is inextricably 
intertwined with the issues discussed above, it is also 
addressed in the remand section of the opinion.  


FINDINGS OF FACT

1.  Gastritis manifested subsequent to service is not shown 
to be related to that service.  

2. A low back disability is manifested primarily by slight to 
moderate limitation of motion of the lumbar spine.

3.  An upper back (thoracic) disorder, to include 
osteoporosis, spondylosis and degenerative joint disease, if 
extant, is not shown to be related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for a 
stomach disability is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The criteria for an evaluation greater than 20 percent 
for a low back disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5289, 5292, 5293, 5294, and 
5295 (1998); De Luca v. Brown, 8 Vet. App. 202 (1995).

3.  A claim for entitlement to service connection for an 
upper back (thoracic) disability is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a stomach disorder.

The veteran contends that she manifests a current disorder of 
the stomach that is related to her active service.  After a 
review of the record, we find that her claim is not well 
grounded, and must therefore be denied.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records (SMRs) show that the 
veteran was assessed with constipation in a record dated 
August 1986; with acute gastritis, in a November 1986 record; 
that she complained of vomiting and nausea in a April 1987 
record, the assessment of which shows that she had a positive 
pregnancy test; that she complained of nausea in an undated 
record; that she was assessed with gastroenteritis in a July 
1989 record; and with diarrhea, in a September 1990 record.  

Her SMRs also show that the results of her 1994 barium enema 
examination listed an impression of "suboptimal exam 
secondary to retained stool in the right colon and cecum.  No 
gross colonic pathology identified."  An upper GI 
examination report of the same date stated that her 
"Swallowing mechanism is normal.  Esophagus is unremarkable 
with normal motility and no evidence of mucosal lesion.  
Stomach and duodenum show no evidence of mass or 
ulceration."  The listed impression was "Normal upper GI."  
A record dated August 1984 notes that the veteran complains 
of a "queasy" stomach.  An undated note states that she 
complains of severe abdo[minal] pain in the lower abdo[min] 
[after barium enema].  The assessment is abdominal pain, post 
[barium enema].

The veteran's separation medical examination report, dated 
1994, shows that her abdomen and viscera were clinically 
evaluated as normal.  

The results of the July 1997 VA rating examination show that 
she was diagnosed with gastritis.  The examiner noted that 
the veteran's complains of heartburn and bloating when she 
eats, and found, on objective examination, that the abdomen 
was benign, and that bowel sounds were positive.  

Although the veteran had multiple gastric complaints during 
her active service, her separation medical examination report 
shows that her abdomen and viscera were clinically evaluated 
as normal.  In addition, inservice upper GI tract and barium 
enema examinations were also negative.  Thus, the only 
conclusion we can reach is that a chronic gastrointestinal 
disorder was not manifested in service.

Also, the current medical evidence, although it demonstrates 
that she now manifests a gastritis disorder, does not show 
that this disorder is in any way etiologically related to her 
service.  Moreover, the record shows that the veteran did not 
manifest this gastritis disorder until more than three years 
after her separation from service.  As indicated above, 
absent competent medical evidence showing a nexus between the 
veteran's current disorder and her active service, her claim 
is not well grounded and must be denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1999) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case, 
together with the Decision of the Board issued in conjunction 
with this appeal, advises the veteran of the requirements of 
a well-grounded claim.


II.  Entitlement to an increased evaluation for a low back 
disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999); that is, she has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  She has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with her claims 
folder, are available.  The Board accordingly finds that the 
duty to assist her, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied.

The veteran was awarded service connection for a low back 
disorder in a rating action dated September 1996.  The RO 
noted that the veteran suffered low back strain as a result 
of a motor vehicle accident in March 1994, and that she 
received psychical therapy and a physical profile for 
lumbosacral strain.  The RO then found that the veteran 
manifested a lumbosacral strain disability, and assigned a 10 
percent evaluation, which was effective from October 1994.  
The veteran next submitted an increased evaluation claim, due 
to an increase in severity of her condition, in May 1997.  
The RO then increased the evaluation from 10 to 20 percent in 
a rating action dated September 1997.  The veteran disagreed 
with that evaluation, and perfected an appeal.  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The current 10 percent rating for 
lumbosacral strain is contemplated by Diagnostic Code 5295.  
Those criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral sprain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.   

A rating greater than that in effect is contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  Additionally, severe limitation of motion of the 
lumbar spine is contemplated by Diagnostic Code 5292, and is 
evaluated as 40 percent disabling.  Greater ratings are also 
contemplated for intervertebral disc syndrome, which is 
evaluated by Diagnostic Code 5293.  A 40 percent rating is 
contemplated by severe intervertebral disc syndrome, where 
recurring attacks are present with little intermittent 
relief; while pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, is 
evaluated as 60 percent disabling.

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis will be evaluated under the 
limitation of motion criteria for the specific joints 
involved; where limitation of motion is noncompensable, a 10 
percent rating is to be combined for application of each 
major joint group or group of minor joints.  In the absence 
of limitation of motion, a 20 percent rating will be assigned 
where there is x-ray evidence of involvement of 2 or more 
major or minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation assigned when 
there is no occasional incapacitating exacerbations.   

Finally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") held that when the veteran has testified under oath 
to increasing pain on use, and where there was medical 
evidence substantiating these 'flare-ups', that when 
musculoskeletal system disabilities are evaluated, pain on 
use is to be considered along with the criteria set forth in 
the diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).

The recent medical evidence shows that the veteran was 
diagnosed with lumbosacral strain, in a VA compensation and 
pension nerve examination report dated June 1997.  In 
addition, she was diagnosed in a July 1996 examination with, 
in pertinent part, "lumbar degenerative joint disease with 
limit on motion and function," but that "no osteoporosis" 
was noted "on x-ray."  That report also shows that she 
reported that she has pain after walking about one and one 
half blocks, and that weather changes make it worse.  The 
examiner indicated that the exam for postural deformities was 
negative, as was the exam for fixed deformities.  No atrophy 
was noted on the musculature of the back.  The ranges of 
motion for the lumbar spine were recorded as 50 degrees of 
forward flexion, 30 degrees of backward extension, and with 
30 degrees of left lateral flexion, right lateral flexion and 
left and right rotation.  The examiner noted that the x-ray 
examination of the spine showed minimal degenerative joint 
disease.  

The evidence does not show ankylosis of the lumbar spine, 
severe limitation of motion of the lumbar spine, or 
intervertebral disc syndrome, so that greater ratings would 
be available under Diagnostic Codes 5289, 5292, or 5293.  In 
addition, although the veteran was diagnosed with lumbosacral 
sprain, the evidence does not show severe lumbosacral strain; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, so that 
a greater evaluation is appropriate under Diagnostic Code 
5294 or 5295.  

However the evidence does show that the veteran has some 
limitation of motion with pain limiting her motion.  
Specifically, the Board notes that her range of motion for 
forward flexion was limited to 50 degrees, and that the 
veteran had "lumbar degenerative joint disease with limit on 
motion and function."  Thus, the Board finds that her low 
back disability is the functional equivalent of a moderate 
limitation of motion under DeLuca, and a 20 percent rating is 
appropriate.  However, the Board must point out, as indicated 
above, that the evidence does not support a greater rating 
for the veteran's low back disability.  


III.  Entitlement to service connection for an upper back 
(thoracic) disorder, to include osteoporosis, spondylosis and 
degenerative joint disease.

As indicated above, when making a claim for service 
connection, the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends that she has a upper back disorder, to 
include an osteoporosis, spondylosis and degenerative joint 
disease disorder.  For the reasons below, we find that her 
claim is not well grounded and must be denied.  

The veteran's service medial records show that she was 
assessed with mechanical low back strain, secondary to 
pregnancy, in a physical therapy consultation dated September 
1987.  

A record dated March 14, 1994 notes that she was involved in 
an accident in February, with [no loss of consciousness], no 
back or neck pain [for] two days, but she then began having 
lower back pain with prolonged sitting and bending.  The 
examiner noted that the veteran had "mild lower lumbar 
discomfort and mild right paralumbar spasm.  No 
instability."  The examiner also noted that the veteran's 
lower extremities were negative for bilateral straight leg 
raises, and that her deep tendon reflexes were symmetrical, 
bilaterally.  The assessment was status post motor vehicle 
accident [on February 20] with questionable lumbar sacral 
strain, "+" [very slight] mechanical back pain - on weight 
management program."  A radiographic report dated March 16, 
1994 lists an impression of a normal lumbosacral spine.  

The March 17, 1994 physical therapy record shows that the 
veteran was assessed with mechanical low back pain, status 
post motor vehicle accident, and questionable thoracic outlet 
syndrome, on the right.  

The veteran received a physical profile, dated March 31, 1994 
that diagnosed her with lumbosacral strain.  A note dated 
April 1994 shows that she was assessed with hyperesthesia of 
unknown etiology.  

An SMR dated in 1994 shows that the veteran had "multiple 
[upper extremity] / neck complaints [secondary] to repetitive 
trauma and poor aerobic conditioning." A health record dated 
May 1994 shows that the assessment was "R/O [rule out] 
degenerative disc cervical spine by cervical x-ray."  

Her discharge medical examination, dated June 1994, shows 
that her spine and other musculoskeletal system was 
clinically evaluated as normal.  

The recent medical evidence shows that a radiographic report 
of the veteran's cervical spine, dated October 1995, lists an 
impression of "early degenerative changes". 

Although the veteran had multiple lower (lumbar) back and 
neck (cervical) complaints and assessments during her active 
service, the Board must point out that she was diagnosed with 
only questionable thoracic outlet syndrome, on the right, in 
a March 17, 1994 record.  However, her separation medical 
examination dated June 1994, clinically evaluated her spine 
as normal.  In addition, although a radiographic report of 
the veteran's cervical spine, dated October 1995, lists an 
impression of "early degenerative changes", the medical 
evidence does not show that she currently manifests a chronic 
upper back or thoracic spine disease that would be subject to 
presumptive service connection under the principles 
enumerated at 38 C.F.R. § 3.309 (1998).  

Thus, as there is no evidence of a current upper back-
thoracic spine disorder that is related to her active 
service, the Board must find that her claim is not well 
grounded, and is accordingly, denied.  


ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to an evaluation greater than 20 percent for a 
low back disability is denied.

Entitlement to service connection for an upper back 
(thoracic) disorder, to include osteoporosis, spondylosis and 
degenerative joint disease is denied.


REMAND

The veteran contends, in essence, that her service-connected 
disabilities are of such severity as to preclude her from 
securing or following a substantially gainful occupation, 
warranting a total rating for compensation purposes based on 
individual unemployablility due to service-connected 
disabilities.

The Board notes that the veteran is service-connected for a 
variety of conditions, including a neck disability, currently 
rated as 10 percent disabling; a low back disability, 
currently evaluated as 20 percent disabling; a carpal tunnel 
disability, currently evaluated as 30 percent disabling on 
the left; a tinnitus disability, currently evaluated as 10 
percent disabling; and a left ear hearing loss disability, 
currently evaluated as non-compensable.  

However, the Board notes that although the veteran has 
initiated the appellate process, that the RO has not 
promulgated an Statement of the Case with respect to these 
issues and has not notified the veteran of her appellate 
rights.  In addition, her TDIU claim is inextricably 
intertwined with these issues. Thus, although the Board 
regrets the delay, these issues must be remanded for the 
appropriate action. 

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
she or her representative that they may 
furnish any additional evidence in 
support of the veteran's claim.

2.  The RO should also ask the veteran to 
provide the name, dates, and locations of 
all treatment for her service-connected 
disabilities, and should then ensure that 
all VA records are associated with her 
claims folder.  

3.  If any VA records are not already 
associated with her claims folder, the RO 
should also request all records from VA 
facilities and associate them with the 
claims folder.  If these attempts are 
unsuccessful, the RO shall document the 
unsuccessful attempts and associate the 
documentation with the veteran's claims 
folder.  

4.  The RO should then promulgate a SOC 
with respect to the issues addressed 
above, and notify the veteran of her 
appellate rights.  

5.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto. The case 
should then be returned to the Board for 
further review, as appropriate.

6.  The RO should repair the veteran's 
claims folder and return it to the Board 
in more than one volume. 

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

